                                    Case 19-17088-PGH                      Doc         Filed 02/24/20               Page 1 of 7

Fill in this information to identify the case:

Debtor 1               VICTOR H HERRERA

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the SOUTHERN                              District of   FLORIDA
                                                                                            (State)

Case number           19-17088-JKO


Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                          12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

     Name of creditor: U.S. Bank National Association, as Trustee                          Court claim no. (if known):          5-1
     for LEHMAN XS TRUST MORTGAGE PASS-THROUGH
     CERTIFICATES, SERIES 2007-7N                                                          Date of payment change:
                                                                                           Must be at least 21 days after date of
                                                                                           this notice
                                                                                                                                                04/01/2020

 Last four digits of any number you
 use to identify the debtor’s account: XXXXXX2549                                          New total payment:
                                                                                           Principal, interest, and escrow, if any              $4206.00

Part 1:         Escrow Account Payment Adjustment

1.     Will there be a change in the debtor’s escrow account payment?
       [ ] No

       [X] Yes.Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law.Describe the basis
              for the change. If a statement is not attached, explain why:                                                                                   _

           Current escrow payment:             $1010.83                                               New escrow payment:            $1120.30


Part 2:         Mortgage Payment Adjustment

2.     Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor’s
       variable-rate note?
       [X] No
       [ ] Yes Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
             explain why:                                              _

              Current interest rate:                       %                                          New interest rate:                    %

              Current principal and interest payment:          $                                      New principal and interest payment:         $

Part 3:         Other Payment Change
3. Will     there be a change in the debtor’s mortgage payment for a reason not listed above?
        [X] No
        [ ] Yes. Attach a copy of any documents describing the basis for the change, such as repayment plan or loan modification agreement.
              (Court approval may be required before the payment change can take effect.)


           Reason for change:


           Current mortgage payment:            $                                                     New mortgage payment:            $




Official Form 410S1                                 Notice of Mortgage Payment Change                                                      page 1
                                  Case 19-17088-PGH               Doc      Filed 02/24/20         Page 2 of 7

 Debtor 1             VICTOR H HERRERA                                                 Case number (if known) 19-17088-JKO
                      First Name Middle Name Last Name



Part 4:           Sign Here


The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
number.


Check the appropriate box.


    [ ] I am the creditor.
    [X] I am the creditor’s authorized agent



I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my knowledge,
information, and reasonable belief.



X     /s/Kenia Molina                                                                      Date       2/24/2020
      Signature


Print:          Kenia                                                   Molina                Title    Authorized Agent
                 First Name             Middle Name                     Last Name

 Company: McCalla Raymer Leibert Pierce, LLC




Address         1544 Old Alabama Road
                 Number     Street

                 Roswell                       GA                       30076
                 City                          State                    ZIP Code


Contact phone         954-332-9426                                                            Email     kenia.molina@mccalla.com




            ***If the Debtor and lender are currently participating in the Mortgage Modification Mediation
            Program, this Notice of Payment Change is for notice purposes only and will be abated pending
            the outcome of the mediation. If the Debtor does not modify the mortgage, the notices will be
            effective pursuant to the Notice of Payment Change.




Official Form 410S1                              Notice of Mortgage Payment Change                                       page 2
                     Case 19-17088-PGH             Doc      Filed 02/24/20       Page 3 of 7

                                    UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA


                                                               Bankruptcy Case No.:      19-17088-JKO
  In Re:                                                       Chapter:                  13
                                                               Judge:                     Paul G. Hyman, Jr.

      VICTOR H HERRERA




                                           CERTIFICATE OF SERVICE

            I, Kenia Molina, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road, Roswell, GA 30076,
 certify:

            That I am, and at all times hereinafter mentioned, was more than 18 years of age;

          That on the date below, I caused to be served a copy of the within NOTICE OF MORTGAGE
 PAYMENT CHANGE filed in this bankruptcy matter on the following parties at the addresses shown, by
 regular United States Mail, with proper postage affixed, unless another manner of service is expressly
 indicated:

 VICTOR H HERRERA
 3551 SW 128 AVE
 HOLLYWOOD, FL 33027


 RICARDO CORONA ESQ
 3899 NW 7 ST SECOND FLOOR,                                                               (Served Via ECF Notification)
 MIAMI, FL 33126


 ROBIN R WEINER                                                                           (Served Via ECF Notification)
 POB 559007,
 FORT LAUDERDALE, FL 33355


 OFFICE OF THE US TRUSTEE
 51 SW 1ST AVE                                                                            (Served Via ECF Notification)
 SUITE 1204
 MIAMI, FL 33130




            I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.


Executed on:    February 24, 2020         By:     /s/Kenia Molina
                                                  Kenia Molina
                                                   Authorized Agent
Case 19-17088-PGH   Doc   Filed 02/24/20   Page 4 of 7
Case 19-17088-PGH   Doc   Filed 02/24/20   Page 5 of 7
                                   Case 19-17088-PGH                       Doc         Filed 02/24/20              Page 6 of 7

                                                                                                    Escrow Account Disclosure Statement
                                        8950 Cypress Waters Blvd.                                   Customer Service: 888-480-2432
                                        Coppell, TX 75019                                           Monday through Thursday from 7 a.m. to 8 p.m. (CT),
                                                                                                    Friday from 7 a.m. to 7 p.m. (CT) and Saturday from 8 a.m.
                                                                                                    to 12 p.m. (CT)

                                                                                                    Tax /Insurance: 866-825-9267
                                                                                                    Monday through Thursday from 8 a.m. to 9 p.m. (ET),
                                                                                                    Friday from 8 a.m. to 7 p.m. (ET) and Saturday from 9 a.m.
                                                                                                    to 3 p.m. (ET)
VICTOR HERRERA
3551 SW 128TH AVE                                                                                   Your Loan Number:
MIRAMAR,FL 33027                                                                                    Statement Date: 01/08/2020




        Why am I             Mr. Cooper completed an analysis of your escrow account to ensure that the account is funded correctly, determine any surplus or
   receiving this?           shortage, and adjust your monthly payment accordingly. Mr. Cooper maintains an escrow cushion equal to two months' estimated
                             taxes and insurance (unless limited by your loan documents or state law). This measure helps to avoid a negative balance in the
                             event of changing tax and insurance amounts.

   What does this            At this time, your Escrow Account has less money than needed and there is a shortage of $0.00. Due to this shortage and changes in
    mean for me?             your taxes and insurance premiums, your monthly escrow payment will increase by $109.47. Eﬀective 04/01/2020, your
                             new total monthly payment** will be $4,206.00.

         What do I           You may either 1) make the new monthly payment listed of $4,206.00 or 2) pay the shortage in part or in full by sending
                             the full or partial shortage amount along with the completed coupon below. If you choose to pay in full, please note your new
        need to do?          monthly payment will be $4,206.00, which includes adjustments made for changes in taxes and insurance premiums. No action is
                             required at this time as the shortage amount = $0.00.

                                                                          Current Monthly                                                           New Monthly
  Total Payment                                                                                            Payment Changes
                                                                                 Payment                                                                Payment
  PRINCIPAL AND INTEREST                                                          $3,085.70                                  $0.00                       $3,085.70
  ESCROW                                                                          $1,010.83                                $109.47                       $1,120.30
  Total Payment                                                                 $4,096.53                                 $109.47                      $4,206.00
  See below for shortage calculation
 What is a Shortage? A shortage is the diﬀerence between the lowest projected balance of your account for the coming year and your minimum
 required balance. To prevent a negative balance, the total annual shortage is divided by 12 months and added to your monthly escrow payment, as shown
 below.


                    Minimum Required Balance                                                                      Lowest Projected Balance
                          $2,240.60                                                                                        $2,240.60


                                                                         $0.00 / 12 = $0.00
                                    Please see the Coming Year Projections table on the back for more details
  Escrow Payment                                                               Current Annual                                                 Anticipated Annual
                                                                                                                  Annual Change
  Breakdown                                                                     Disbursement                                                       Disbursement
  COUNTY TAX                                                                          $4,380.00                               $171.58                    $4,551.58
  HAZARD SFR                                                                          $7,149.00                             $1,142.00                    $8,291.00
  FLOOD SFR                                                                             $601.00                                 $0.00                      $601.00
  Annual Total                                                                      $12,130.00                             $1,313.58                   $13,443.58
If you have questions about changes to your property taxes or homeowners’ insurance premiums, please contact your local taxing authority or insurance provider. For more
information about your loan, please sign in at www.mrcooper.com.




Mr. Cooper is a brand name for Nationstar Mortgage LLC. Nationstar Mortgage LLC is doing business as Nationstar Mortgage LLC d/b/a Mr.
Cooper. Mr. Cooper is a registered service mark of Nationstar Mortgage LLC. All rights reserved.
Please be advised this communication is sent for informational purposes only and is not intended as an attempt to collect, assess, or
recover a claim against, or demand payment from, any individual protected by the U.S. Bankruptcy Code. If this account has been
discharged in a bankruptcy proceeding, be advised this communication is for informational purposes only and not an attempt to
collect a debt against you; however, the servicer/lender reserves the right to exercise the legal rights only against the property
securing the loan obligation, including the right to foreclose its lien under appropriate circumstances. Nothing in this communication
shall be construed as an attempt to collect against the borrower personally or an attempt to revive personal liability.
If you are a successor in interest (received the property from a relative through death, devise, or divorce, and you are not a borrower on the loan)
that has not assumed, or otherwise become obligated on the debt, this communication is for informational purposes only and is not an attempt to
collect a debt from you personally.




                                                    This Area Intentionally Left Blank




                                                                                                                                                                           SHRT
                                  Case 19-17088-PGH                      Doc         Filed 02/24/20            Page 7 of 7
The change in your escrow payment** may be based on one or more of the following factors:
PAYMENT(S)                                                TAXES                                                 INSURANCE
● Monthly payment(s) received were less than              ● Tax rate and/or assessed value changed              ● Premium changed
   or greater than expected                               ● Exemption status lost or changed                    ● Coverage changed
● Monthly payment(s) received earlier or later            ● Supplemental/Delinquent tax paid                    ● Additional premium paid
   than expected                                          ● Paid earlier or later than expected                 ● Paid earlier or later than expected
● Previous overage returned to escrow                     ● Tax installment not paid                            ● Premium was not paid
● Previous deﬁciency/shortage not paid entirely           ● Tax refund received                                 ● Premium refund received
                                                          ● New tax escrow requirement paid                     ● New insurance escrow requirement paid
                                                                                                                ● Force placed insurance premium paid

                                               Prior Year Account History and Coming Year Projections
This is a statement of the actual activity in your escrow account from 04/19 through 03/21. This statement itemizes your actual
escrow account transactions since your previous analysis statement or initial disclosure, and projects payments, disbursements, and
balances for the coming year. The projections from your previous escrow analysis are included with the actual payments and disbursements for the prior
year. By comparing the actual escrow payment with the previous projections listed, you can determine where a diﬀerence may have occurred. When applicable,
the letter 'E' beside an amount indicates that a payment or disbursement has not yet occurred but is estimated to occur as shown.
Projections are included to ensure suﬃcient funds are available to pay your taxes and /or insurance for the coming year. Under Federal
Law (RESPA), the lowest monthly balance in your escrow account should be no less than $2,240.60 or 1/6th of the total annual projected disbursement from
your escrow account, unless your mortgage documents or state law speciﬁes otherwise. Your projected estimated lowest account balance of $2,240.60 will be
reached in December 2020. When subtracted from your minimum required balance of $2,240.60, an Escrow Shortage results in the amount of $0.00. These
amounts are indicated with an arrow (<).
This escrow analysis is based on the assumption that all escrow advances made on your loan prior to your bankruptcy ﬁling date are included
in your bankruptcy plan and will be paid in the plan. This analysis considers insurance, taxes and other amounts that will come due after the
ﬁling of your bankruptcy case.

            Projected         Actual            Projected                Actual                       Description                   Projected            Actual
 Month      Payment          Payment          Disbursement            Disbursement                                                   Balance            Balance
                                                                                                           Start                    $7,485.68       ($76,222.91)
 04/19        $1,010.67        $837.61*E                   $0.00                $0.00                                                   $8,496.35     ($75,385.30)
 05/19        $1,010.83        $837.61*E                   $0.00                $0.00                                                   $9,507.18     ($74,547.69)
 06/19        $1,010.83        $1,010.83E                  $0.00                $0.00                                                  $10,518.01     ($73,536.86)
 07/19        $1,010.83        $1,010.83E                  $0.00                $0.00                                                 $11,528.84      ($72,526.03)
 08/19        $1,010.83        $1,010.83E                  $0.00                $0.00                                                 $12,539.67      ($71,515.20)
 09/19        $1,010.83        $1,010.83E                  $0.00                $0.00                                                 $13,550.50      ($70,504.37)
 10/19        $1,010.83        $1,010.83E                  $0.00                $0.00                                                 $14,561.33      ($69,493.54)
 11/19        $1,010.83         $1,010.83              $4,380.00            $4,551.58* *               COUNTY TAX                      $11,192.16     ($73,034.29)
 12/19        $1,010.83         $1,010.83              $7,149.00                $0.00                   HAZARD SFR                      $5,053.99     ($72,023.46)
 01/20        $1,010.83         $1,010.83                  $0.00           $8,291.00*  *                HAZARD SFR                      $6,064.82     ($79,303.63)
 01/20          $0.00         $74,547.29E                  $0.00                $0.00         Anticipated Payments 11/11-03/19          $6,064.82      ($4,756.34)
 02/20        $1,010.83        $1,010.83E                  $0.00                $0.00                                                   $7,075.65       ($3,745.51)
 03/20        $1,010.83         $1,010.83               $601.00              $601.00E E                 FLOOD SFR                       $7,485.48       ($3,335.68)
 Total       $12,129.80      $86,330.81              $12,130.00            $13,443.58                     Total                       $7,485.48      ($3,335.68)
            Projected                           Projected                                                                             Current       Required
            Payment                           Disbursement                                            Description                     Balance        Balance
 Month                                                                                                                                              Projected
                                                                                                           Start                   ($3,335.68)       ($3,335.68)
 04/20        $1,120.30                                    $0.00                                                                      ($2,215.38)      ($2,215.38)
 04/20        $8,336.16                                    $0.00                                          BK ADJ                        $6,120.78        $6,120.78
 05/20        $1,120.30                                    $0.00                                                                        $7,241.08        $7,241.08
 06/20        $1,120.30                                    $0.00                                                                        $8,361.38        $8,361.38
 07/20        $1,120.30                                    $0.00                                                                        $9,481.68        $9,481.68
 08/20        $1,120.30                                    $0.00                                                                       $10,601.98       $10,601.98
 09/20        $1,120.30                                    $0.00                                                                       $11,722.28       $11,722.28
 10/20        $1,120.30                                    $0.00                                                                       $12,842.58       $12,842.58
 11/20        $1,120.30                                $4,551.58                                       COUNTY TAX                       $9,411.30        $9,411.30
 12/20        $1,120.30                                $8,291.00                                       HAZARD SFR                       $2,240.60      $2,240.60<
 01/21        $1,120.30                                    $0.00                                                                        $3,360.90        $3,360.90
 02/21        $1,120.30                                    $0.00                                                                        $4,481.20        $4,481.20
 03/21        $1,120.30                                 $601.00                                         FLOOD SFR                       $5,000.50        $5,000.50
 Total       $21,779.76                              $13,443.58                                           Total                       $5,000.50       $5,000.50

Bankruptcy Adjustment- The Prior Year Account History and Coming Year Projections section of the Annual Escrow Account Disclosure Statement may
contain a line item called "Bankruptcy Adjustment". This amount is a credit based upon the unpaid portion of the escrow funds listed on the proof of claim to
be paid through the Chapter 13 plan. The amount of the credit is calculated and applied to reach the minimum required balance for the escrow account as
allowed under the loan documents and applicable non-bankruptcy law. The credit may not represent the total outstanding amount of escrow funds owed in the
proof of claim but ensures that any escrow funds listed on the proof of claim to be paid through the plan will not be collected through the escrow shortage or
surplus listed in the Annual Escrow Account Disclosure Statement. In some instances, only a portion of the proof of or surplus listed in the Annual Escrow
Account Disclosure Statement. In some instances, only a portion of the proof of claim escrow funds are listed as a credit to reach the required minimum
account balance.
You will receive an Annual Escrow Account Disclosure Statement reﬂecting the actual disbursements at the end of the next escrow analysis cycle. However,
you should keep this statement for your own records for comparison. If a previous escrow analysis statement was sent to you by your previous servicer, please
refer to that statement for comparison purposes. If you have any questions, please call Latory Lakes at 866-316-2432. Our hours of operation are Monday
through Friday from 8 a.m. to 5 p.m. (CT). Visit us on the web at www.mrcooper.com for more information.
Note: Any disbursements listed after the date of this statement are assumed to be projected or estimated.
